Order appealed from in so far as the same dismisses the complaint upon the merits, reversed upon the law and facts. The learned trial justice has granted defendant’s motion to set aside the special verdict returned by the jury as contrary to the evidence. With some hesitation, and because upon the record before us the trial was incomplete, as the jury were not permitted to find the value of the property involved or to fix the value of the plaintiff’s services in the event that they found performance of the contract by him, as there must necessarily be a new trial of the action, we affirm the order setting aside the special verdict, and direct that a new trial be had at which the issues may be properly submitted to a jury and complete determination had, with costs to appellant to abide the event. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.